Title: From George Washington to Thomas Bullitt, 24 July 1757
From: Washington, George
To: Bullitt, Thomas



To Lieut. BulletSir,
[Fort Loudoun] July 24th 1757.


I have received two or three letters from you and Ensign Fleming—In answer I shall observe, that I think you have an undoubted right to sit as a regimental court martial, and to punish offenders; and that I am sorry to hear of the desertions which have happened in your company, and the temper of mind that prevails in your men; and hope, that you hitherto have, and do still continue to check this growing evil, and to maintain discipline.
It was a mistake (I believe I might say negligence) in the Quarter-master, that he did not send Hats for your company, Garters and Buckles; as to spatter-dashes, none of the Soldiers have received any: and with regard to what they call half-mounting, I must tell you, that every Soldier who has received

these, has paid for them. So that you may assure your company, there is no distinction made.
If you have one Halbert, it is more than we have in the whole Regiment; and I desire it may be laid aside, and a musket, &c. substituted in it’s place. Cartridge-paper is an article not to be had here; and we make use of horns and pouches in its stead, which you must also do. Drums will be sent by Major Lewis, who is to have the command of your company, and will move it hitherwards.
I have directed Capt. Hogg to give up the command of the company to you; and I desire that you will exert your best endeavours to finish the fort in the most expeditious manner; altho’ it shou’d, by that means, be roughly done. You are to take an exact account of all the Stores and of everything you receive from Captn Hogg; and pass your receipt for them.
In answer to the Queries which you and Mr Fleming have put, I shall observe, that it is the duty of every commanding Officer to use the greatest diligence and care, to pursue and apprehend Deserters; and that at as little expence as possible—but that such expence as must inevitably arise, be paid by the country.
The second case is pretty clear, from several of the articles of war; one of which requires the commanding officer to forbid a soldiers being credited, without orders from him: another prohibiting any persons dealing with Soldiers without his leave[.] No soldier is to be credited for more than his pay: and that pay so much as is due (and not more) shou’d be applied in paying off his accmpt with the Captain, or other officer, who keeps the companys accompts, and furnishes them with necessaries: and the remainder to pay the expence apprehending them.
I think, whoever enlisted a man under the late regulation for recruiting, was entitled to the two pistoles, bounty-money; but it cou’d not be expected that the Captain wou’d advance this sum, if he had no money of the Countrys in his hands.
By the present act of assembly, the person or persons enlisted, are entitled to £5. without the least deduction; and the Officer to his expences. if they are sent recruiting no person (either Servant or any other) after they are enlisted & attested, can be discharged by no person but myself, or the officer whom

I may appoint: and whoever assumes this liberty, subjects himself to be tried by a General Court Martial.
I have got several small accompts amounting to £2.12. which you sent me down, passed for the Soldiers; and will send the money by Major Lewis.
Give my complimts to Mr Fleming, and tell him, that if the appointment of officers is left to me, his detached situation will be no prejudice to his promotion.

G:W——n

